Exhibit 3.4 CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that BIONEUTRAL GROUP, INC., did on April 10, 2007, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required bythe law of said State of Nevada. Certified By: Christine Rakow Certificate Number: 020120727-1109 You may verify this certificate online at http://www.nvsos.gov/ IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on July 27, 2012 /s/ Ross Miller Ross Miller Secretary of State
